DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of producing a coating liquid impregnated sheet-like reinforcing fiber bundle, comprising allowing a sheet-like reinforcing fiber bundle, which is unidirectionally arranged reinforcing fibers, to pass substantially vertically downward through the inside of a coating section storing a coating liquid, whereby the method provides said sheet-like reinforcing fiber bundle with said coating liquid;
wherein said coating section includes a liquid pool and a narrowed section which are in communication with each other; wherein said liquid pool has a portion whose cross-sectional area decreases continuously along a running direction of said sheet-like reinforcing fiber bundle, and wherein said narrowed section has a slit-like cross-section and has a smaller cross-sectional area than the top side of said liquid pool.

Ishibashi (US 2013/0106014), Miyauchi (US 2016/0303777) and Ellis (US 2012/0100362) teach a method of producing a coating liquid impregnated sheet-like reinforcing fiber bundle, comprising allowing a sheet-like reinforcing fiber bundle, which is unidirectionally arranged reinforcing fibers, to pass substantially vertically downward 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748